Citation Nr: 0720829	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  06-03 471A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Propriety of reduction of the evaluation for prostate cancer 
from 100 to 10 percent.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to April 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions promulgated by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.  By a March 2005 rating decision, the RO proposed 
to reduce the 100 percent evaluation for the veteran's 
service-connected prostate cancer to zero percent.  
Thereafter, by a July 2005 rating decision, the RO reduced 
the 100 percent evaluation to 10 percent, effective October 
1, 2005.  For the reasons stated below, the Board concludes 
that additional development is required in the instant case.  
Accordingly, this appeal will be REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.

The Board notes the veteran testified at the April 2007 
hearing before the undersigned that his prostate cancer 
residuals have increased in severity.  However, the matter of 
the reduction in the assigned disability rating is the only 
issue on appeal.  See Dofflemeyer v. Derwinski, 2 Vet. App. 
277, 279-280 (1992) (the issue on appeal is not whether the 
veteran is entitled to an increase, but whether the reduction 
in rating was proper); Peyton v. Derwinski, 1 Vet. App. 282, 
286 (1991) ("[t]his is a rating reduction case, not a rating 
increase case.").  The Board refers this increased rating 
claim to the RO for appropriate action.  


REMAND

Historically, service connection was established for the 
veteran's prostate cancer, to include obstructive urinary 
symptoms, by a June 2004 rating decision with an evaluation 
of 100 percent, effective September 22, 2003.  By a March 
2005 rating decision, following a VA medical examination 
earlier that month, the RO proposed to reduce the 100 percent 
evaluation for the veteran's service-connected prostate 
cancer to zero percent.  The veteran was notified of this 
proposal by correspondence dated April 6, 2005.  Thereafter, 
by a July 2005 rating decision, the RO reduced the 100 
percent evaluation to 10 percent, effective October 1, 2005.

Under 38 C.F.R. § 4.115b, Diagnostic Code 7528, malignant 
neoplasms of the genitourinary system are rated as 100 
percent disabling.  Note 1 provides that following cessation 
of therapeutic procedures, the 100 percent evaluation 
continues until a mandatory VA examination after six months.  
Any change in evaluation based on that or subsequent 
examinations is subject to 38 C.F.R. 
§ 3.105(e).  If there has been no local reoccurrence or 
metastasis, the disability is to be rated on residuals as 
voiding or renal dysfunction, whichever is predominant.

The Board notes that the provisions of 38 C.F.R. § 3.344(a) 
and (b), which govern reductions of rating in effect for five 
or more years, do not apply in this case because the 100 
percent rating for the residuals of the veteran's prostate 
cancer surgery was in effect from September 22, 2003, to 
October 1, 2005.

The provisions of 38 C.F.R. § 3.105(e) allows for the 
reduction in evaluation of a service-connected disability 
when warranted by the evidence but only after following 
certain procedural guidelines.  First there must be a rating 
action proposing the reduction, and giving the veteran 60 
days to submit additional evidence and request a 
predetermination hearing.  If a hearing is not requested, and 
reduction is considered to be still warranted, a rating 
action will be taken to effectuate the reduction.  38 C.F.R. 
§ 3.105(e), (i)(2).  The effective date of the reduction will 
be the last day of the month in which a 60-day period from 
the date of notice to the veteran of the final action 
expires.  38 C.F.R. § 3.105(e), (i)(2)(i).

As noted above, the veteran was notified of the RO's intent 
to reduce the 100 percent evaluation for service-connected 
residuals of prostate cancer by a letter in April 2005.  This 
letter specifically stated that he had at least 60 days in 
which to present additional evidence, as well as the fact 
that he had an opportunity for a hearing and time to respond.  
Based on this procedural history, it appears that the RO 
complied with all of the requirements of 38 C.F.R. § 
3.105(e).  Therefore, the evidence tends to support a finding 
that the reduction from 100 percent was proper.

Despite the foregoing, the Board notes that the veteran's 
statements and hearing testimony reflect that the issue of 
the appropriate degree of residual disability is in dispute.  
For example, he has contended that the March 2005 VA medical 
examination that was the basis for his reduced rating was 
inadequate, and did not accurately reflect then-current 
severity of his prostate cancer.  The March 2005 VA examiner, 
who also conducted the February 2004 VA examination, had the 
veteran's private medical records to review.  However, a 
review of the record shows these records dated through 
September 2003.  The veteran's private medical records from 
September 2003 to October 2005 should be obtained before 
appellate review of whether the reduction of his disability 
from 100 percent to 10 percent was proper.

In addition to the foregoing, the Board observes that while 
the notification provided to the veteran was in compliance 
with the requirements of 38 C.F.R. 
§ 3.105 for a reduction, it does not appear that he received 
adequate notification in this case.  Granted, he was sent a 
letter in October 2003 in connection with his original 
service connection claim, as well as letters dated in March 
and November 2006 which contained the specific information 
regarding disability rating(s) and effective date(s) mandated 
by holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Nevertheless, it does not appear that he was sent 
sufficient notification which specifically addressed what 
information and evidence he must submit, what information and 
evidence will be obtained by VA, and the need for the veteran 
to advise VA of or to submit any evidence in his possession 
that was relevant to the case.  

For these reasons, the case is REMANDED for the following:

1.  Please send the veteran a corrective 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), in connection with the 
propriety of his disability rating 
reduction appeal, to include an 
explanation of what information and 
evidence he must submit, what information 
and evidence will be obtained by VA, and 
the need for the veteran to advise VA of 
or to submit any relevant evidence in his 
possession.  

2.  After obtaining any necessary release 
form(s), request the veteran's medical 
records from private medical provider(s) 
dated from September 2003 to October 
2005.

3. Thereafter, readjudicate the veteran's 
increased rating claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case and afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARY C. PELTZER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




